DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 17 March 2022 has been entered.
Disposition of claims:
	Claims 2, 4-5, 7, and 12-15 have been amended.
	Claims 1, 3, 6, 8, and 11 are cancelled.
	Claims 2, 4-5, 7, 9-10, and 12-20 are pending.
The amendment to the abstract has overcome the objection to the specification set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 15 has overcome the objection to claim 15 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 12 has overcome the rejection of claim 12 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 13 has overcome the rejection of claim 13 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The cancellation of claim 1 has rendered moot the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Katakura et al. (JP 2011-084531 A—machine translation relied upon) (hereinafter “Katakura”) set forth in the last Office action. The rejection has been withdrawn.
The cancellation of claim 1 and amendments to claims 2 and 5 have overcome the rejection of claims 1-2, 5, 7, 11, 13, and 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0308143 A1) (hereinafter “Kim”) set forth in the last Office action; the rejection of claims 18-19 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0308143 A1) (hereinafter “Kim”) in view of Yamazaki et al. (US 2014/0284642 A1) (hereinafter “Yamazaki ‘642”) set forth in the last Office action; and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0308143 A1) (hereinafter “Kim”) in view of Yamazaki et al. (US 2014/0284642 A1) (hereinafter “Yamazaki ‘642”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The cancellation of claim 1 and amendments to claims 2 and 5 have overcome the rejection of claims 1-2, 5, 7, 11, 13, and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (WO 2015/182872 A1—US 2017/0200903 A1 used as an English language equivalent) (hereinafter “Park”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The cancellation of claim 1 and amendment to claim 2 has overcome the rejection of claims 1-2 and 7-13 under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US 2014/0291645 A1) (hereinafter “Inoue”) set forth in the last Office action. The rejection has been withdrawn.
The cancellation of claim 1 and amendments to claim 2, and 4-5 have overcome the rejection of claims 1-9, 11, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Morinaka et al. (WO 2015/037675 A1—machine translation relied upon) (hereinafter “Morinaka”) set forth in the last Office action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Katakura et al. (JP 2011-084531 A—machine translation relied upon) (hereinafter “Katakura”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim(s) the rejection of claims 1-2, 5, 7, 11, 13, and 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0308143 A1) (hereinafter “Kim”) set forth in the last Office action; the rejection of claims 18-19 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0308143 A1) (hereinafter “Kim”) in view of Yamazaki et al. (US 2014/0284642 A1) (hereinafter “Yamazaki ‘642”) set forth in the last Office action; and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0308143 A1) (hereinafter “Kim”) in view of Yamazaki et al. (US 2014/0284642 A1) (hereinafter “Yamazaki ‘642”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim(s) the rejection of claims 1-2, 5, 7, 11, 13, and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (WO 2015/182872 A1—US 2017/0200903 A1 used as an English language equivalent) (hereinafter “Park”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim(s) the rejection of claims 1-2 and 7-13 under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US 2014/0291645 A1) (hereinafter “Inoue”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim(s) the rejection of claims 1-9, 11, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Morinaka et al. (WO 2015/037675 A1—machine translation relied upon) (hereinafter “Morinaka”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments, see the 1st through 3rd paragraphs of p. 18 as well as the final two paragraphs of p. 19 through the 1st paragraph of p. 21 of the reply filed 17 March 2022 regarding the rejection of claims 1-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2014/0291645 A1) (hereinafter “Inoue”) have been fully considered but they are not persuasive.
Applicant asserts that the instant claims 2 or 4 do not appear to be suggested in Inoue. Applicant argues that there would be no reason to replace the substituted position of R1 and R5 of Inoue with an 8-position substitution. Applicant further argues that having the feature of the instant A2 bonded to the 8 position of benzofuro[3,2-d]pyrimidine or benzothieno[3,2-d]pyrimidine provides compounds having highly advantageous properties. Applicant argues that these properties are not taught to be present in the compounds of Inoue. Applicant argues that therefore the compounds of the instant claims are nonobvious over Inoue.
As outlined below, Inoue does suggest the compounds of the current claims. While Applicant asserts that here would be no reason to replace the substituted position of R1 and R5 of Inoue with an 8-position substitution, as outlined below it would have been obvious to have modified the cited compound of Inoue such that the fluorenyl group at the instant R1 is instead substituted at the 8-position. The modification would have been substitutions of one known element for another known element. One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices. Applicant argues that the change in positions of the fluorenyl substituent would yield differing properties, but does not offer additional arguments as to why the modification would not be obvious.
With respect to Applicant’s arguments that the change in positions of the fluorenyl substituent would yield differing properties, the argument is not persuasive.
The burden is on Applicant to establish any results are unexpected and significant. See MPEP 716.02(b).
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). See MPEP 716.02(b).
In the instant case only conclusions of improved properties have been provided. No evidence has been proffered. 
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). See MPEP 716.02(e).
In the instant case, no comparison to the closest prior art has been proffered.
For at least these reasons, the argument is not found to be persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2014/0291645 A1) (hereinafter “Inoue”).
Regarding claims 1-4 and 7-14: Inoue discloses the compound shown below {(paragraph [0121]: Compounds (100) through (301) are exemplifications of the compounds of the disclosure of Inoue.), (p. 12, Compound (114))}.

    PNG
    media_image1.png
    657
    1350
    media_image1.png
    Greyscale

[AltContent: textbox (Inoue’s Compound (114))]
Inoue does not exemplify a compound similar in structure to Inoue’s Compound (114) except for having the fluorenyl group bonded on the benzene ring of the benzofuropyrimidine skeleton.
However, Inoue teaches that the compounds of Inoue have the structure of General Formula (G1) of Inoue, shown below {paragraphs [0018]-[0020] and [0100] to [0110]: The compounds of the disclosure of Inoue can have the structure of General Formula (G1).}.
[AltContent: textbox (Inoue’s General Formula (G1))]
    PNG
    media_image2.png
    786
    788
    media_image2.png
    Greyscale


Where each of R1 and R3 can be hydrogen or an aryl group having 6 to 13 carbon atoms {paragraph [0108]}.
As shown above Inoue’s Compound (114) has the R1 of Inoue as fluorenyl and R3 of Inoue as hydrogen.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Inoue’s Compound (114) by substituting hydrogen in place of fluorenyl at R1 of Inoue and by substituting fluorenyl in place of hydrogen at R3 of Inoue, based on the teaching of Inoue. The substitutions would have each been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choices of hydrogen and fluorenyl would have been choices from a finite number of identified, predictable solutions (the exemplified options for R1 to R5 of Inoue), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant compound would have the structure of the instant Structural Formula (101).

Regarding claim 7: Inoue discloses all of the features with respect to claim 2, as outlined above.
The current claim 7 merely requires that the group equated with the instant A1 have a hole transport property. There are no limitations as to what the “a hole transport property” must be. For example, the hole transport property could be that the group has the property of poor hole conductivity. Any organic group would have some measurable hole conduction property (good or bad), therefore, any group that is equated with the instant A1 would have “a hole transport property”. Either of the phenyl substituents on the pyrimidine ring of the benzofuropyrimidine ring can be equated with the instant A1 and would have “a hole transport property”.

Regarding claims 15-17: Inoue teaches all of the features with respect to claim 2, as outlined above.
Inoue does not teach a specific light-emitting element comprising the compound of Inoue described above.
However, Inoue teaches that the compounds of the disclosure of Inoue are useful as host materials for a light-emitting dopant in the light-emitting layer of an organic light-emitting element {abstract and paragraphs [0012], [0040], [0057], [0122], and [0156]-[0158]}.
Inoue further teaches an organic light-emitting element comprising an EL layer between a pair of electrodes {abstract and paragraphs [0138]-[0139] and Fig. 1A}. The EL layer comprises a light-emitting layer comprising a host and a light-emitting dopant {abstract; paragraphs [0138]-[0139], [0153]-[0158]; and Fig. 1A}. As outlined above, the compounds of the disclosure of Inoue are useful as host materials for a light-emitting dopant in the light-emitting layer of an organic light-emitting element.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Inoue by using it as a host material for a light-emitting dopant in the light-emitting layer of the organic light-emitting element of Inoue described above, based on the teaching of Inoue. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2014/0291645 A1) (hereinafter “Inoue”) as applied to claim 15 above, and further in view of Yamazaki et al. (US 2014/0284642 A1) (hereinafter “Yamazaki ‘642”).
Regarding claims 18-19: Inoue teaches all of the features with respect to claim 15, as outlined above.
Inoue does not teach that the light-emitting element taught by Inoue is incorporated into a light-emitting device that is incorporated into an electronic device, the light-emitting device comprising a substrate, and the electronic device comprising at least one of a microphone, a camera, an operation button, an external connection portion, and a speaker.
Yamazaki ‘642 teaches a light emitting module—which is being equated with a light-emitting device—that can use an organic electroluminescent light emitting element as the light emitting elements {(paragraphs [0053]-[0057] describing Figs. 1A and 1B, which is the top view and a cross-sectional view, respectively, of a display device 100, comprising a light emitting element.), (paragraph [0095]: The light emitting element can be an organic electroluminescent element.)}. 
The light emitting module comprises a substrate {paragraph [0061]: Element 410 is a substrate.}.
The light emitting module can be incorporated into an electronic device comprising a housing, an operation button, an external connection port, a speaker, and a microphone {(paragraph [0307]: The electronic devices comprise a light emitting module of the disclosure are those described in paragraphs [0308]-[0328].), (paragraphs [0320]-[0323]: An electronic device that comprises a housing, an operation button, an external connection port, a speaker, and a microphone.)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent light emitting element Inoue by incorporating it into the light-emitting module of Yamazaki ‘642 described above, wherein the light emitting module is comprised in the electronic device of Yamazaki ‘642 comprising a housing, an operation button, an external connection port, a speaker, and a microphone, based on the teaching of Yamazaki ‘642. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal electronic devices.

Regarding claim 20: Inoue teaches all of the features with respect to claim 15, as outlined above.
Inoue does not teach that the light-emitting element taught by Inoue is incorporated into a lighting device comprising a housing.
Yamazaki ‘642 teaches a light emitting module—which is being equated with a light-emitting device—that can use an organic electroluminescent light emitting element as the light emitting elements {(paragraphs [0053]-[0057] describing Figs. 1A and 1B, which is the top view and a cross-sectional view, respectively, of a display device 100, comprising a light emitting element.), (paragraph [0095]: The light emitting element can be an organic electroluminescent element.)}. 
The light emitting module comprises a substrate {paragraph [0061]: Element 410 is a substrate.}.
The light emitting module can be incorporated into a lighting device comprising a housing {(paragraph [0307]: The electronic devices comprise a light emitting module of the disclosure are those described in paragraphs [0308]-[0328].), (paragraphs [0327]-[0328]: An electronic device that is a lighting device comprising a housing that comprises the light emitting module.)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent light emitting element Inoue by incorporating it into the light-emitting module of Yamazaki ‘642 described above, wherein the light emitting module is comprised in the lighting device of Yamazaki ‘642 comprising a housing, based on the teaching of Yamazaki ‘642. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal lighting devices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2015/182872 A1—US 2017/0200903 A1 used as an English language equivalent) (hereinafter “Park”).
Regarding claim 5: Park discloses a light-emitting element comprising an EL layer between a pair of electrodes, wherein the EL comprises an electron transport layer {paragraphs [0174]-[0175] and Table 4: Embodiment (I-128)}.
The electron transport layer comprises the organic compound shown below {( paragraphs [0174]-[0175] and Table 4: Embodiment (I-128) 5 comprises compound (1-160) in the electron transport layer.), (p. 42, Compound 1-160)}.

    PNG
    media_image3.png
    842
    847
    media_image3.png
    Greyscale


Park does not teach that the naphthyl group substituent is in the same position as in the instant substituent variable A4 of the instant structural formula (G6). However, a similar compound to the compound of Park shown above in which the naphthyl group substituent is in the same position as in the instant substituent variable A4 of the instant structural formula (G6) would be a position isomer with the compound of Park shown above.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the compound of Park shown above such that the naphthyl group substituent is in the same position as in the instant substituent variable A4 of the instant structural formula (G6). A compound similar to Park’s compound shown above in which the naphthyl group substituent is in the same position as in the instant substituent variable A4 of the instant structural formula (G6) would represent a position isomer of the compound of Park. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner. One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786